Exhibit 10.2

 

AMENDMENT TO THE

BPZ ENERGY, INC.

2007 LONG-TERM INCENTIVE COMPENSATION PLAN

 

WHEREAS, BPZ Resources, Inc. (the “Company”) adopted and maintains the BPZ
Energy, Inc. 2007 Long-Term Incentive Compensation Plan (the “Plan”), effective
as of June 4, 2007, to provide an opportunity for its eligible employees and
certain independent contractors to earn long term incentive awards in
consideration for their services;

 

WHEREAS, the Company now desires to amend the Plan to extend the time for
exercise of vested options after the termination of employment of executive
officers for reasons other than termination for cause.

 

NOW THEREFORE, effective as of the 20th day of April 2011, the Plan is hereby
amended by replacing Section 5(b)(ii) with the following new
Section 5(b)(ii) that shall read as follows:

 

(ii)          Any vested but unexercised Options held by or through such
individual as of the date of his or her Employment Termination shall expire and
be of no further force and effect unless either exercised or surrendered under a
SAR as follows: (1) with respect to any Eligible Employee who is an executive
officer of the Company, such expiration date shall be the expiration date of the
Option and (2) with respect to all other Eligible Employees, within the earlier
of: (a) 90 days after the date of such individual’s Employment Termination (one
year in the case of an Incentive Option if such termination is due to the
individual’s disability within the meaning of Section 22(e)(3) of the Code), or
(b) the expiration date of the Option.

 

*              *              *

 

IN WITNESS WHEREOF, BPZ Resources, Inc. has caused this Amendment to be executed
by its duly authorized representatives on this 20th day of April, 2011.

 

 

By:

/s/ Manuel-Pablo Zúñiga-Pflücker

 

By:

/s/ J. Durkin Ledgard

 

Manuel-Pablo Zúñiga-Pflücker

 

 

J. Durkin Ledgard

 

President and Chief Executive Officer

 

 

Chief Legal Officer & Corporate Secretary

 

--------------------------------------------------------------------------------